Title: From George Washington to La Luzerne, 1 August 1786
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Dr Sir,
Mount Vernon 1st Augt 1786

The letter you did me the honor to write to me on the 3d of Feby, has come safely to hand. Nothing could be more satisfactory to me than the friendly sentiments contained in it, & the generous manner in which you always interest yourself in the happiness & dignity of the United States.
I wish I had it in my power to inform you, that the several States had fully complied with all the wise requisitions which Congress has made to them on national subjects. But unfortunately for us, this is not yet the case. Altho’ for my own part I do not cease to expect that this just policy will ultimately take effect. It is not the part of a good Citizen to despair of the republic: nor ought we to have calculated that our young Governments would have acquired, in so short a period, all the consistency & solidity, which it has been the work of ages to give to other nations. All the States however, have at length granted the impost; tho’ unhappily some of them have granted it under such qualifications, as have hitherto prevented its operation. The

greater part of the Union seems to be convinced of the necessity of fœderal measures, & of investing Congress with the power of regulating the commerce of the whole. The reasons you offer on this subject are certainly forcible, and I can not but hope will ’ere long have their due efficacy.
In other respects our internal Governments are daily acquiring strength. The laws have their fullest energy; justice is well administered; robbery, violence or murder is not heard of from N[e]w Hampshire to Georgia. The people at large (as far as I can learn) are more industrious than they were before the war. (Œconomy begins, partly from necessity & partly from choice & habit, to prevail. The seeds of population are scattered over an immense tract of Western Country. In the old States wch were the theatres of hostility, it is wonderful to see how soon the ravages of war are repaired. Houses are rebuilt, fields enclosed, stocks of cattle which were destroyed are replaced, and many a desolated territory assumes again the chearful appearance of cultivation. In many places the vestiges of conflagration & ruin are hardly to be traced. The arts of peace, such as clearing of rivers, building of bridges, establishing conveniences for travelling &c. are assiduously promoted. In short the foundation of a great Empire is laid, and I please myself with a persuasion that Providence will not leave its work imperfect.
I am sensible that the picture of our situation, which has been exhibited in Europe since the Peace, has been of a very different complexion; but it must be remembered that all the unfavorable features have been much heightened by the medium of the English news papers thro’ which they have been represented.
The British still continue to hold the Posts on our frontiers, & affect to charge us with some infractions of the Treaty. On the other hand we retort the accusation. What will be the consequences, is more than I can pretend to predict. To me, however, it appears that they are playing the same foolish game in commerce, that they have lately done in War; that their ill-judged impositions will eventually drive our ships from their Ports, wean our attachments to their manufactures & give to France decided advantages for a commercial connexion with us. To strengthen the alliance & promote the interests of France & America will ever be the favorite object of him, who has the

honor to subscribe himself, with every sentiment of attachment, &c. &c.

G: Washington

